PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/522,269
Filing Date: 23 Oct 2014
Appellant(s): ANDREWS et al.



__________________

Tamsen Valoir
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 16, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 29, 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Soelberg et al. (US 2007/0066288 A1), hereinafter “Soelberg”, in view of Russo (US 2016/0165446 A1), and further in view of Nasserbakht et al. (US 8311513 B1), hereinafter “Nasserbakht”.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Soelberg et al. (US 2007/0066288 A1), hereinafter “Soelberg”, in view of Russo (US 2016/0165446 A1).

(2) Response to Argument
I. 112(a) Rejection:
Appellant’s arguments on pages 11-13 have been reviewed but not found to be persuasive. 
ALL THE ARUGEMENTS/ASSERTIONS MADE BY THE APPELLANT ARE NOT FULLY SUPPORTED BY THE ORIGINALLY FILED SPECIFICATION. 
In accordance to MPEP 2173.05(i) Negative limitations: Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the 
	Paragraphs [0022], [0023], [0025], and original claims 1, 6, 11, and 16 do not provide written description for the negative limitation of “providing a member interface on the host computer or mobile device if the selected member is within the view and contact access privileges of the user's group, but not if the selected member is not within the view and contact access privileges of the user's group” (bold emphasis included). 
Fig. 3 and corresponding paragraph [0022] describes, “the interactive personnel directory can also allow a user to query, search, and/or select easily within a group such as a department by providing direct links to the selected contact's supervisor personnel record and/or subordinate personnel record. Fellow members (e.g., inter-departmental members 110) of a specified grouping (e.g., within a department) may be conveniently scrolled through using the user-interface of the device.” Paragraph [0022 and Fig. 3 do not illustrate the negative limitation of not having access asserted by the Appellant. 
Previously stated in the Final Office Action mailed on 11/3/2020, the Examiner respectfully disagrees. Nowhere in the Specification describes the invention includes a plurality of groups or the invention is used for a plurality of groups. In the other hand, paragraph [0022], “Referring to the specific embodiment illustrated in FIG. 3, the interactive personnel directory can also allow a user to query, search, and/or select easily within a group such as a department by providing direct links to the selected contact's supervisor personnel record and/or subordinate a specified grouping (e.g., within a department) may be conveniently scrolled through using the user-interface of the device. In such embodiments, each personnel record may include a summary view and a detailed view. In the summary view, the personnel record may display, for example, contact photograph, contact name, and the like. In some embodiments, the user can electronically scroll (e.g., using a swiping motion on a touchscreen of a mobile device) through personnel records displaying summary views. Selecting a specific personnel record displays the detailed view which shows further contact information and optionally, a history of communication and/or interaction between the user and the selected contact.” Specifically states the invention is used for querying, searching, and/or selecting member within a/one specific group (e.g., within a/one department). The phrase of inter-departmental are used to describe the fellow members, however, nothing in the Specification actually indicates that there are multiple groups or a need for multiple groups. In multiple instances, the Specification describes the invention is applied for and used for only a specific group. 
II. and III. 103 Rejections:
ALL THE ARUGEMENTS/ASSERTIONS MADE BY THE APPELLANT ARE NOT FULLY SUPPORTED BY THE ORIGINALLY FILED SPECIFICATION. 
On page 14, Appellant describes the prior art Soelberg. 
On page 16, Appellant describes the prior art Russo to be a system to verify caller identity and cancel the call if unverifiable, asserts that there is not sharing of contact lists and Russo is not relevant to the invention. The Examiner respectfully disagrees. In Russo, paragraphs [0051]-[0061] specifically teaches the system is directed to synchronization and sharing of contact lists similar to the claimed invention. 

The Appellant is arguing that the claimed invention contains an applet which contains the data for defining user member-specific view and contact access privileges. The Appellant admits that Soelberg teaches owner via computer system can define individual friend’s access privileges at the user’s desire. Appellant asserts that the information cannot be downloaded (i.e. updated) with the applet, because the owner does not know in advance who she may share her contact list in the future with, so the access privileges cannot be defined in advance, and these privileges are not contained within the applet. First, Soelberg does teach the defining user member-specific view and contact access privileges in at least paragraphs [0008]-[0009], “the method includes the steps of allowing the second user to synch his or her contact directory with the contact directory of the first user and allowing the second user to download the contact directory to his or her wireless communication device. Upon access being granted to the second user, the second user can search the database for a specific entry in the contact directory." Further downloaded, updated, or synchronized over network, see Paragraphs [0019] and [0020], "the owner's personal contact directory stored on the network can be a separate directory from the user's directory stored locally on the wireless communications device. Alternatively in another embodiment, the personal contact directory 22 can automatically synch with the wireless communication device when the device accesses the personal contact directory." The Appellant’s argument for “the owner does not know in advance who she may share her contact list in the future with, so the access privileges cannot be defined in advance.” In combination with the illustration in page 19, (Please note that the argued information is not supported by the originally filed Specification), the claimed invention asserts “all member-specific access codes are decided in advance, and contained within the applet,” the Examiner asserts that a user (owner or administrator) has to provide and grant 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        4/10/2021

Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.